EXHIBIT 10.7B

 

AGREEMENT PROVIDING SPECIFIED BENEFITS

FOLLOWING TERMINATION OF EMPLOYMENT INCIDENT TO

A MERGER, ACQUISITION OR OTHER CHANGE OF CONTROL

OR TO SOME OTHER STRATEGIC CORPORATE EVENT OR OTHER EVENT

 

Executive:

   

State or Province of Domicile on Effective Date:

   

Duration of Determination Period:

   

Duration of Severance Period:

   

Effective Date:

   

 

This Agreement is entered into on the Effective Date shown above (the “Effective
Date”) between NPS Pharmaceuticals, Inc., a Delaware corporation, for itself and
its subsidiaries (the “Company”) and the Executive identified above
(“Executive”), an employee of the Company.

 

WHEREAS, the Executive has been hired into or otherwise designated a member of
the Company’s “Leadership Corps” due to his/her serving as an officer,
professional, or other senior executive of the Company; and

 

WHEREAS, the Company has previously adopted and currently maintains, for the
benefit of the Leadership Corps, a Severance Pay Plan (the “Plan”), a copy of
which is attached hereto and incorporated by reference, which provides for
certain post-employment benefits as specified therein; and

 

WHEREAS, in furtherance of the purposes of the Plan and as further assurances to
the Executive, the Company’s Board of Directors and its Compensation Committee
have previously determined that it is desirable and in the best interest of the
Company, its shareholders, and other constituencies to execute this Agreement
providing the Executive with specified benefits following termination of
Executive’s employment with the Company incident to a merger, acquisition or
other form of a Change in Control or incident to some other Strategic Corporate
Event or as otherwise set forth herein;

 

NOW THEREFORE, in consideration of one dollar and other good and valuable
consideration, receipt and sufficiency whereof are hereby acknowledged, the
Company and Executive hereby agree as follows:

 

1. Termination of Employment. A covered termination of employment may occur
hereunder as follows:

 

  1.1

Change in Control. If at any time within the Executive’s Determination Period
(shown above) following a Change in Control (i) the Executive terminates his or
her employment with the Company (or any parent or subsidiary of the Company) for
Good Reason, or (ii) the Company (or any parent or subsidiary of the Company)
terminates Executive’s employment for other than Cause, death or permanent

 

Page 1



--------------------------------------------------------------------------------

 

disability, then the Company shall pay and provide to the Executive the
specified Severance Benefit provided herein for the Severance Period (shown
above).

 

  1.2 Strategic Corporate Event. If at any time within the Executive’s
Determination Period, following a Strategic Corporate Event, as defined herein,
the Executive voluntarily implements a termination of his/her employment for
Good Reason then the Company shall pay and provide to the Executive the
specified Severance Benefit provided herein for the Severance Period. The
Determination Period for this purpose shall begin on the first date when the job
prospects for the Executive have been materially altered as a result of such
Strategic Corporate Event.

 

  1.3 Other Event. If at any time (i) Executive terminates his employment with
Company (or any parent or subsidiary of Company) for Good Reason (as defined in
paragraph 2.10 of the attached Plan), or (ii) Company (or any parent or
subsidiary of Company) terminates Executive’s employment for other than Cause
(as defined in paragraph 2.4 of the attached Plan), then Executive shall receive
as severance compensation for the Severance Period his salary and other items of
value as set forth in paragraphs 2.1, 2.2, and 2.3 of this Agreement (a)
regardless of whether a Change of Control or a Strategic Corporate Event is
deemed to exist; (b) regardless of whether Executive is deemed a Covered
Employee under the Plan; and (c) regardless of whether the Plan is in effect,
has been changed, or if the Plan otherwise fails to provide for Executive a
severance compensation at least equal to the severance compensation as set forth
in paragraphs 2.1, 2.2, and 2.3 of this Agreement. In the event that any
conflict or ambiguity arises between the provisions of this paragraph 1.3 and
the provisions of the Plan, any other part of this Agreement, or any other
document, then the provisions of this paragraph 1.3 shall supersede and control.

 

2. Severance Benefits. Upon termination of an Executive’s employment due to a
Change in Control (paragraph 1.1), Strategic Corporate Event (paragraph 1.2) or
Other Event (paragraph 1.3) during the Executive’s Determination Period, or as
otherwise set forth in this Agreement, Executive will become entitled to the
following Severance Benefits for his/her Severance Period as follows:

 

  2.1 Salary. The Company will continue to pay Executive his or her annual Base
Pay (less applicable withholding taxes), as in effect immediately prior to the
date of termination, to be paid periodically in accordance with the Company’s
normal payroll policies, or (ii) on mutual agreement of the Company and
Executive, Executive shall be paid the aggregate of such pay in a lump sum
single payment to be made within the first 90 days of termination. Payments will
not be terminated early or reduced in the event of death, disability or
reemployment of the Executive prior to receipt of the full amount of this
benefit.

 

  2.2

Insurance. If Executive, and any spouse and/or dependents of Executive (“Family
Members”) has/have medical and/or dental coverage on the date of Executive’s
termination of employment under a group health plan sponsored by

 

Page 2



--------------------------------------------------------------------------------

 

the Company, the Company will reimburse Executive for the total applicable
premium cost for medical and dental coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1986, 29 U.S.C. Sections 1161-1168; 26 U.S.C.
Section 4980B(f), as amended, and all applicable regulations (referred to
collectively as “COBRA”) for Executive and Family Members for the Determination
Period (to the extent COBRA coverage lasts for the full term); provided, that
the Company shall have no obligation to reimburse Executive for the premium cost
of COBRA coverage beginning on or after the date Executive and Family Members
first become eligible to obtain comparable benefits from a subsequent employer.

 

  2.3 Stock Options. Effective on the first day of the Executive’s Severance
Period, the Executive’s existing stock options will receive accelerated vesting
for the longer of (i) the period ending on the last day of the Executive’s
Severance Period, or (ii) such other period as the Executive may be entitled
under any stock option plan or grant or retirement plan or other provision of
any applicable Company practice. The Executive will have the right to exercise
all stock options previously vested or vested hereunder beginning of the first
day of the Executive’s Severance Period and continuing for the longer of (i) the
duration of the Executive’s Severance Period, or (ii) such other period as the
Executive may be entitled under any stock option plan or grant or retirement
plan or other provision of any applicable Company policy or practice.
Notwithstanding the foregoing, the Executive will be required to abide by the
terms of any existing “lock-up” agreement to which he/she is a party and by the
applicable terms of the Company’s Insider Trading Policy for the period of time
otherwise required, and all applicable securities law and regulations.

 

3. Stipulation. The Executive hereby agrees and stipulates that except as
specified in this Agreement, the terms of employment of the Executive remain as
they were before this Agreement was executed and acknowledges that this
Agreement is not the entire statement of the terms of employment of the
Executive but rather constitutes the entire and sole agreement for the subject
matter addressed herein.

 

4. Interpretation and Definitions.

 

  4.1 Interpretation. The provisions of this Agreement are intended to advance
the purposes of the Plan and except to the extent any provision hereof
supersedes or conflicts with a provision of the Plan, this Agreement and the
Plan should be interpreted so has to make them harmonious.

 

  4.2 Incorporation of the Plan in this Agreement. To the extent applicable to
the Executive, the Plan is incorporated herein and made a part hereof.

 

  4.3 Definitions. Capitalized terms used herein that are not defined herein
have the meaning given in the Plan, unless the context specifies otherwise.

 

Page 3



--------------------------------------------------------------------------------

5. Severability. In case any of the provisions contained in this Agreement shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
any such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, but this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had been limited or modified
(consistent with its general intent) to the extent necessary to make it valid,
legal and enforceable, or if it shall not be possible to so limit or modify such
invalid, illegal or unenforceable provision or part of a provision, this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision or part of a provision had never been contained in this Agreement.

 

6. Amendment. This Agreement shall not be amended, modified or discharged in
whole or in part except in writing signed by both of the parties hereto. The
failure of either of the parties to require the performance of a term or
obligation or to exercise any right under this Agreement or the waiver of any
breach hereunder shall not prevent subsequent enforcement of such term or
obligation or exercise of such right or the enforcement at any time of any other
right hereunder or be deemed a waiver of any subsequent breach of the provision
so breached, or of any other breach hereunder.

 

7. Successors and Assigns. This Agreement shall inure to the benefit of (i)
successors of the Company by way of merger, consolidation or transfer of all or
substantially all of the assets of the Company and may not be assigned by
Executive; and (ii) the heirs, executors, administrators, legal representatives
and successors of Executive.

 

8. Entire Agreement. This Agreement constitutes the entire agreement between the
parties concerning the subjects hereof and supersedes all prior understandings
and agreements between the parties relating to the subject matter hereof.

 

9. Governing Law. This Agreement shall be construed and regulated in all
respects under the laws of the State or Province where Executive is domiciled on
the date hereof.

 

10. Counterparts. This Agreement may be executed in counterparts, each of which
when so executed and delivered shall be taken to be an original, but such
counterparts shall together constitute one and the same document.

 

11. Examples of Change in Control and Other Strategic Corporate Events. By way
of illustration and not limitation, provided below are examples to aid in the
interpretation of this Agreement.

 

  11.1. Change in Control. Many circumstances that constitute a Change in
Control are provided in the Plan. The Compensation Committee of the Board of
Directors may declare other circumstances, from time to time.

 

  11.2

Strategic Corporate Event. A Strategic Corporate Event occurs, in general when
an individual Executive’s job prospects within the Company are materially
altered without Cause. Circumstances that constitute a Strategic Corporate Event
leading to a material alteration in the Executive’s job prospects must be
determined on a

 

Page 4



--------------------------------------------------------------------------------

 

case-by-case basis. Such an event may occur for this Executive and not for
another executive who has signed a similar severance agreement with the Company
and vice-versa. For example, if the Company signs a major product out-license
agreement, that event by its terms might constitute a Strategic Corporate Event
if it resulted in a material alteration of another executive’s job prospects
(given other circumstances) and not for this Executive or vice-versa. Also, the
failure in the clinic of one or more late stage programs might constitute a
Strategic Corporate Event for this Executive (given relevant circumstances) and
a concomitant alteration in this Executive’s job prospects while not
constituting a Strategic Corporate Event and not producing a concomitant
alteration in the job prospects for another executive and vice-versa.
Additionally, a substantial acquisition for cash (with attendant properties and
personnel) might cause a re-alignment of duties of senior personnel in a way
that caused a material alteration in the job prospects of this Executive (given
relevant circumstances) thus constituting a Strategic Corporate Event for this
Executive and not for another executive and vice-versa. In circumstances where
doubt or uncertainties attend for this Executive, about the occurrence of a
Strategic Corporate Event and the required attendant material alteration in this
Executive’s job prospects, the Executive and the Company expect that discussion
and evaluation will usually bring required clarity and agreement. Where such is
not timely obtained, the Company or the Executive may petition the Compensation
Committee of the Board of Directors by written correspondence directed to the
Chairman of the Committee to resolve any difference. Alternatively, the
Executive may use the claims procedure under the Plan.

 

12. Indemnity. Indemnity is the subject of a separate agreement between the
Company and the Executive executed on or about the date of hire.

 

IN WITNESS WHEREOF, the parties have executed this Agreement, effective the
Effective Date shown above.

 

        NPS Pharmaceuticals, Inc.        

By:

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

[Executive]

     

Its:

                 

--------------------------------------------------------------------------------

 

Page 5